IT IS SO ORDERED.

Dated: 28 October, 2019 11:05 AM




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

                                     ) CHAPTER 13
In Re:                               )
                                     ) CASE NO. 17-16811
     Vincent J. Woolfolk             )
                                     ) JUDGE PRICE SMITH
                                     )
                                     ) ORDER GRANTING MOTION TO
                 Debtor              ) APPROVE SALE OF REAL ESTATE
                                     )
******************************************************************************

       This cause came on to be considered this day upon the Debtor’s Motion to Approve Sale
of Real Estate filed on October 9, 2019.

       The Court finds that the Debtor has alleged that good cause exists for granting the Motion;
Debtor, the Trustee, and all other necessary parties were served with the Motion and Notice of
hearing date; no parties objected or any objection which has been filed has been withdrawn or
resolved; and it appears appropriate to grant the relief requested.

         IT IS SO ORDERED that the Motion is hereby granted.

                                     ###




17-16811-jps      Doc 44    FILED 10/28/19      ENTERED 10/28/19 13:20:49           Page 1 of 2
Respectfully Submitted,


/s/ Melissa L. Resar
Melissa L. Resar (0071963)
Rauser & Associates
Attorney for Debtor
614 W. Superior Ave.
Suite 950
Cleveland, Ohio 44113
(216) 263-6200
(216) 262-6202 Facsimile
mresar@ohiolegalclinic.com



                                CERTIFICATE OF SERVICE

A true and correct copy of the order was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on the
court’s Electronic Mail Notice List.

Debtor’s Attorney:
Melissa L. Resar, on behalf of Debtor at mresar@ohiolegalclinic.com

Chapter 13 Trustee
Lauren A. Helbling, on behalf of the Chapter 13 Trustee at ch13trustee@ch13cleve.com

And by regular U.S. mail, postage prepaid on:

Debtor:
Vincent Woolfolk, at 1402 Clearaire Rd., Cleveland, OH 44110

Settlement Agent:
Fairmount Title Agency, LLC, 12434 Cedar Rd., Ste. 11, Cleveland, OH 44118

Buyer’s Agent:
Sadie Pearl Sabir, 931 Monroe Dr. NE, Suite A-102-409, Atlanta, GA 30308

Seller’s Agent:
Gerald J. Patronite, Esq., Patronite Law, 2779 SOM Center Rd., Willoughby Hills, OH 44094




17-16811-jps      Doc 44     FILED 10/28/19        ENTERED 10/28/19 13:20:49         Page 2 of 2
